PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/251,502
Filing Date: 18 Jan 2019
Appellant(s): Mehta et al.



__________________
Brian L. Arment
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed March 08, 2021.


(1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated October 08, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 102
Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gupta  (US 2010/0303227 Al).
As to claim 1, Gupta discloses a method for improving a first endpoint system [User Electronic Device 110 on FIG. 1] connected on a communication [paragraph 0001 ], the method comprising: 
exchanging audio user communications for the communication between the first endpoint system operated by a first user [Caller] and a second endpoint system [Call Center 102 on FIG. 1] operated by a second user [Live operator], wherein the audio user communications include voice communications between the first user and the second user [The automated telephone system directs a caller to a particular department (e.g., customer service, billing department, or technical support), which may then allow live operators within that department to receive the appropriate call. Paragraphs 0026, 0029 and 0040]; 

in the first endpoint system, providing a first visual indicator of the suspension in response to determining that the second endpoint system caused the suspension [The electronic device status area 902 of FIG. 9 may include hold status area 908 for displaying the user’s place in line in the hold queue in response of the call center put the electronic device on hold. paragraphs 0071-0073]. 

As to claim 2, Gupta discloses the method of claim 1, further comprising: in the first endpoint system, determining that the second endpoint system resumed the audio user communications [paragraph 0073]; and
in the first endpoint system, providing a second visual indicator [The electronic device may instead detect for the actual presence of the live operator on the telephone call] that the audio user communications resumed. [paragraphs 0073-0075]. 

As to claim 3, Gupta discloses the method of claim 2, wherein providing the second visual indicator comprises removing the first visual indicator [paragraph 0075]. 

As to claim 4, Gupta discloses the method of claim 1, wherein determining that the second endpoint system caused the suspension comprises receiving a message indicating the suspension from the second endpoint system [paragraph 0060]. 



As to claim 6, Gupta discloses the method of claim 1, wherein determining that the second endpoint system caused the suspension comprises receiving a message indicating the suspension from a communication control system facilitating the communication [paragraph 0060]. 
As to claim 7, Gupta discloses the method of claim 1, wherein determining that the second endpoint system caused the suspension comprises processing the audio user communications to identify hold music indicating the suspension [paragraph 0005]. 

As to claim 8, Gupta discloses the method of claim 1, wherein the suspension comprises one of the first endpoint system being placed on hold by the second endpoint system at the direction of the second user or the communication being in process of transfer to another endpoint system at the direction of the second user [paragraph 0043]. 

As to claim 9. Gupta discloses the method of claim 1, wherein the first visual indicator comprises an illuminated light on the first endpoint system [paragraph 0071]. 

As to claim 10, Gupta discloses the method of claim 1, wherein the first visual indicator comprises a graphical element presented on a display of the first endpoint system [paragraph 0071]. 

a processing system [Speech processor 210 on FIG. 2] operatively coupled with the one or more computer readable storage media [paragraph 0039]; and 
program instructions stored on the one or more computer readable storage media that, when read and executed by the processing system, direct the processing system to: exchange audio user communications [Caller] for the communication between the first endpoint system operated by a first user and a second endpoint system [Call Center 102 on FIG. 1] [live operator] operated by a second user, wherein the audio user communications include voice communications between the first user and the second user [paragraphs 0026, 0029, 0039 and 0040]; 
determine that the second endpoint system, via the communication, caused a suspension of the audio user communications [Electronic device 200 can be configured to perform on-hold monitoring when a telephone call is placed on bold by the other party (e.g., call center 102 of FIG. 1). paragraph 0043]; and 
provide a first visual indicator of the suspension in response to determining that the second endpoint system caused the suspension [The electronic device status area 902 of FIG. 9 may include hold status area 908 for displaying the user's place in line in the hold queue in response of the call center put the electronic device on hold. paragraphs 0071-0073]. 

As to claim 12, see claim 2’s rejection above. 


As to claim 14, see claim 4’s rejection above. 

As to claim 15, see claim 6’s rejection above. 

As to claim 16, see claim 7’s rejection above. 

As to claim 17, see claim 8’s rejection above. 

As to claim 18. see claim 9's rejection above. 

As to claim 19, see claim 10’s rejection above. 

As to claim 20, Gupta discloses one or more computer readable storage media having program instructions stored thereon for improving a first endpoint system connected on a communication, the program instructions, when executed by a processing system of the first endpoint system [paragraph 0039], direct the first endpoint system to: 
exchange audio user communications for the communication between the first endpoint system operated by a first user [Caller] and a second endpoint system [Call Center 102 on FIG. 1] operated by a second user [ Live operator], wherein the audio user communications include voice communications between the first user and the second user [paragraphs 0026, 0029, 0039 and 0040]; 

provide a first visual indicator of the suspension in response to determining that the second endpoint system caused the suspension [The electronic device status area 902 of FIG. 9 may include hold status area 908 for displaying the user's place in line in the hold queue in response of the call center put the electronic device on hold. paragraphs 0071-0073].
















(2) Response to Argument
1. Appellant argues on page 4 regarding claims 1 and 11: “The electronic device 200 of Gupta cannot determine through the call whether the call was placed on hold by the other party; and the user of the electronic device 200 does not explain to the electronic device 200 why the user is enabling the on-hold monitoring feature, so the electronic device 200 cannot determine a reason why the user enables the on-hold monitoring feature (i.e., cannot determine that the second endpoint system caused a suspension of the audio user communications).” 
The examiner disagrees.  Gupta (paragraph 0067) discloses that a user terminal (Electronic device) monitors an on-hold telephone call with a call center using speech processing. Gupta further discloses the monitoring feature of the user terminal being performed on the communications path (i.e. call path that provides a two-way bi-directional voice communication to both caller and the call center) by the caller. The electronic device obtains “hold status information” (see line 7 of paragraph 67) from the call center. 
Gupta (paragraph 0068 and FIG. 8) further discloses that the electronic device monitors the telephone data using keyword spotting. The electronic device attempts to detect a number followed by unit time (e.g., “5 minutes”) or a number followed by keywords indicating a place in line (e.g. “third in line”) based on the received “hold status information” from the call center.  Therefore, Gupta clearly teaches that the electronic device of the user determines when the call is placed on hold by the call center [second end point system as claimed].
Gupta (paragraph 0069) further discloses that the electronic device describes above automatically indicates the call was put on-hold through the display without caller’s interaction based on the “hold status information” received from the call center.  The electronic device provides user with this hold information. The electronic device can display the hold status .
2. Appellant also argues on page 5, “even if a visual indicator was presented in response to the user enabling on-hold monitoring, the visual indicator is presented in response to that user action, not in response to determining that the second endpoint system caused the suspension. As discussed above, Gupta does not disclose that the user informs electronic device 200 about their reason for enabling on-hold monitoring (e.g., because the second endpoint system caused a suspension of the audio user communications, as per claim 1). Thus, electronic device 200 cannot display anything in response to determining that the second endpoint system caused the suspension, as required by claim 1.” 
Regarding the appellant’s argument on page 5, the examiner disagrees.  Gupta (FIG. 8 and paragraphs 0067 and 0068) discloses the electronic device indeed needs to activate the “on-hold” feature first on the user’s preference such that the user’s device will perform call monitoring including detected that the call is placed on hold by the call center.  
3. Regarding claims 3 and 13, the appellant argues: “the final Office action merely cites paragraph 0075 of Gupta in its rejection of claim 3. However, that paragraph merely discloses a manner in which the electronic device can detect the actual presence of a live operator (see Gupta, 0075; Fig. 8).” 
Gupta discloses on paragraph 0079, lines 6-9 and FIG.s 8-10 showing the different displays of the electronic device in a visual alert. The electronic device may provide different types of alerts or information in a visual alert.
4. Regarding claims 4 and 14, the appellant argues: “the final Office action merely cites paragraph 0060 of Gupta in its rejection of claim 4. There is nothing in that paragraph related to 
Gupta discloses on paragraph 0068, lines 2-5 that the call center has send messages to the electronic device regarding the hold status i.e. (“5 minutes” or “third in Line”) was in progress. The electronic device can perform speech processing on the telephone data, and may initially use a specific set of keywords as indicators to obtain hold status information. 
5. Regarding claim 5, the appellant argues: “Gupta fails to disclose that a message indicating the suspension to the first endpoint system comprises a control message defined by one of a Session Initiation Protocol (SIP), Hyper Text Transfer Protocol (HTTP), or H.323, as required by claim 5.”
Gupta discloses on paragraph 0030 all type of network protocols such as Hyper Text Transfer Protocol (HTTP). Claim 5 recites a simple alternative limitation including HTTP; therefore, HTTP of Gupta reads on the claim.  
6. Regarding claims 6 and 15, the appellant argues: “Gupta fails to disclose that determining that the second endpoint system caused the suspension comprises receiving a message indicating the suspension from a communication control system facilitating the communication.”
Examiner stated that these arguments are the same with the arguments related to the claims 4 and 14, therefore, examiner’s response is the same as stated in the above. 
7. Regarding claims 7 and 16, the appellant argues: “Gupta fails to disclose determining that the second endpoint system caused the suspension comprises processing the audio user communications to identify hold music indicating the suspension, as required by claim 7.”
“hold status information” (see line 7 of paragraph 67) to determine the on-hold status of the call.  Since the “on-hold music” is one of the “hold status information”; therefore, the electronic device can identify the “hold music” indicating the suspension caused by the call center.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/GERALD GAUTHIER/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
Conferees:
/FAN S TSANG/Supervisory Patent Examiner, Art Unit 2653
                                                                                                                                                                                                        
/AHMAD F. MATAR/Supervisory Patent Examiner, Art Unit 2652                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.